Case 6:18-cv-00299-JA-DCI Document 40 Filed 03/20/19 Page 1 of 5 PageID 179




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


      VICENZO CASSINI, JORGE                 Case No. 6:18-cv-00299
    ZULUAGA, and JORGE JAIRALA

                 Plaintiffs,

                     v.

     WORLDGATE VACATIONS LLC,
    formerly AD1 Vacation Team, LLC,

                Defendant.


           SECOND JOINT MOTION FOR APPROVAL SETTLEMENT

        Plaintiffs, VICENZO CASSINI, JORGE ZULUAGA, and JORGE JAIRALA

 (hereinafter “Plaintiffs”), and Defendant WORLDGATE VACATIONS LLC, formerly

 AD1 Vacation Team, LLC (“Defendant”), hereinafter collectively referred to as the

 “Parties,” by and through undersigned counsel, hereby file this Joint Motion and

 state the following in support thereof:

 1. Plaintiffs filed the instant action alleging that Defendant violated the Fair Labor

    Standards Act of 1938, as amended, 29 U.S.C. §§ 201 et seq. (“FLSA”) and

    seeking unpaid wages pursuant to Florida Law. (Dockets No. 1 and 17.1)

 2. The Parties negotiated a settlement of this matter for Plaintiffs’ wages,

    liquidated damages, as well as attorney’s fees and costs.

 3. On January 10, 2019, the Parties filed a Joint Motion to Approve Settlement

    and to Dismiss with Prejudice. (Docket No. 38).



                                                                                     1
Case 6:18-cv-00299-JA-DCI Document 40 Filed 03/20/19 Page 2 of 5 PageID 180




 4. On March 6, 2019 the Joint Motion was denied because the parties failed to

    itemize the portion of the amount designated for alleged wages and liquidated

    damages, and because of concerns regarding the confidentiality and general

    release provisions. (Docket No. 39).

 5. The Parties have executed new settlement agreements that itemize the

    amounts to be paid to each Plaintiff and removed the confidentiality and general

    release provisions.

 6. Pursuant to Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350 (11th

    Cir. 1982), claims for back wages arising under the FLSA may be settled or

    compromised only with the approval of the Court or the Secretary of Labor.

    Accordingly, the Parties request that the Court approve the Settlement

    Agreements entered by the Parties.

 7. The individual settlements of the instant action involve a situation in which the

    Court may approve the Parties settlements to resolve and release Plaintiffs’

    FLSA claims against Defendant. The proposed settlements arise out of an

    action brought by the Plaintiffs against their former employer, which was

    adversarial in nature. The individual settlements are a compromise of disputed

    amounts.

 8. The Parties agree that the case involved disputed issues of liability. There was

    a significant dispute between the Parties as to Plaintiffs’ entitlement to

    overtime, the amount of overtime liability, and the method of calculating

    overtime hours (as commission and bonuses were involved).




                                                                          Page 2 of 5
Case 6:18-cv-00299-JA-DCI Document 40 Filed 03/20/19 Page 3 of 5 PageID 181




 9. Plaintiffs alleged that overtime calculations did not include commission

    payments, and that wages and overtime were partially paid (and later deducted

    from other subsequent wages). Defendant alleged Plaintiffs’ reserves were in

    negative due to defaulted sales and that Plaintiffs owed money to their former

    employer. Additionally, in the weeks leading up to the mediation, the parties

    exchanged tables, formulas, calculations, and documentation. This helped the

    Parties ascertain commission information on each Plaintiff and reach a fair and

    reasonable settlement agreement. The parties reached compromises of their

    individual claims based on the documentation produced, the sales made

    (including   defaulted   sales),   the   lack   of   some   reserve   supporting

    documentation, and the negative reserves alleged by Defendant.1

 10. Pursuant to the new settlement agreements executed by Plaintiffs, the

    settlement amounts are itemized as follows:

    Casini
    Two Thousand five hundred fifteen dollars and sixteen cents ($2,515.16). Of
    the stated amount, $1,257.58 will be attributed to wages, and $1,257.58 as
    liquidated damages.

    $1,100 fees and costs (independently negotiated from Plaintiff’s amount).

    Zuluaga
    One Thousand Eight Hundred Thirty-Six Dollars and Fourteen Cents
    ($1,836.14). Of the stated amount, $918.07 will be attributed to wages, and
    $918.07 as liquidated damages.

    $1,100 fees and costs (independently negotiated from Plaintiff’s amount).


       1  Court Interrogatories totals were: Casini $3,921.12, Zuluaga $1,209, and
 Jairala $328.00, plus reserves. See Docket No. 15.




                                                                          Page 3 of 5
Case 6:18-cv-00299-JA-DCI Document 40 Filed 03/20/19 Page 4 of 5 PageID 182




    Jairala
    Three Hundred Ninety-Eight Dollars and Four Cents ($398.04). Of the stated
    amount, $199.02 will be attributed to wages, and $199.02 as liquidated
    damages.

    $1,100 fees and costs (independently negotiated from Plaintiff’s amount).

 11. The settlement agreements do not include confidentiality clauses or general

    releases.

 12. The Parties stipulate and agree that the settlements are fair and reasonable

    settlements of the controversies involved in this case and comport with the

    policies underlying the FLSA. The Parties voluntarily agreed to the terms of the

    settlement during negotiations, and all Parties had an opportunity to consult

    with attorneys. Further, the Parties negotiated Plaintiffs’ recovery and

    attorney’s fees fairly and separately.

        WHEREFORE, the Parties respectfully request that this Court enter an

 Order approving the attached Settlement Agreements and dismissing this action

 with prejudice.

        Dated March 20, 2019.

  A.J. Stanton, Jr., PA                            WENZEL FENTON CABASSA, P.A.
  PO BOX 560024                                    1110 North Florida Avenue
  Orlando, FL 32856                                Suite 300
  Telephone: (407) 636-6304                        Tampa, Florida 33602
  Facsimile: (407) 636-7278                        Telephone: 813-224-0431
                                                   Facsimile: 813-229-8712

  BY: s/ August J. Stanton                         BY: s/ Luis A. Cabassa
       August J. Stanton, Jr., Esquire                  Luis A. Cabassa
       Florida Bar Number:                              Florida Bar Number: 0053643
       E-mail: jay@lindylake.com                        E-mail: lcabassa@wfclaw.com
       Counsel for Defendant                           Counsel for Plaintiff




                                                                         Page 4 of 5
Case 6:18-cv-00299-JA-DCI Document 40 Filed 03/20/19 Page 5 of 5 PageID 183




                                               CYNTHIA GONZALEZ P.A.
                                               4023 North Armenia Ave.
                                               Suite 240
                                               Tampa, Florida 33607
                                               Telephone (813) 333-1322
                                               Fax (866) 593-6771
                                               E-mail: cynthia@wagesdue.com

                                               s/ Cynthia Gonzalez
                                               Cynthia M. Gonzalez
                                               Florida Bar No. 53052
                                               Attorney for Plaintiff




                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 20, 2019, a true and correct copy of the
 following has been electronically filed with the Clerk of the Court using CM/ECF
 system, which will send electronic notice to all counsel of record.

                                           /s/ Cynthia Gonzalez
                                           Cynthia M. Gonzalez




                                                                        Page 5 of 5
